Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 1 of 13 PagelD #: 1

RTP:NR
F. #2019R00933

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

wi ee eee X
UNITED STATES OF AMERICA TO BE FILED UNDER SEAL
~ against - 19-M-710
MARUF ALAM, COMPLAINT AND
also known as “Mitu Maruf,” AFFIDAVIT IN SUPPORT
OF ARREST WARRANT
Defendant.

(18 U.S.C. § 1343)

we ee ee eee X

EASTERN DISTRICT OF NEW YORK, SS:

MATTHEW BRIGHAM, being duly sworn, deposes and states that he is a
Special Agent with the Federal Bureau of Investigation, duly appointed according to law and
acting as such.

In or about and between January 2012 and January 2019, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant MARUF ALAM, also known as “Mitu Maruf,” did knowingly and intentionally
devise a scheme and artifice to defraud the Campaign Committee (as defined below) and
donors thereto, and to obtain money and property from them by means of one or more
materially false and fraudulent pretenses, representations and promises, and for the purpose

of executing such scheme and artifice, did transmit and cause to be transmitted, by means of
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 2 of 13 PagelD #: 2

wire communications in interstate commerce, writings, to wit: electronic mail messages
attaching false campaign finance disclosure reports.

(Title 18, United States Code, Section 1343)

The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”).
I have been a Special Agent with the FBI since 2015. Asa Special Agent, J have personally
participated in numerous investigations and arrests, the debriefing of informants, and the
execution of search warrants, including searches of premises and electronic devices. Asa
result of my training and experience, I am familiar with the techniques and methods of
operation used by individuals involved in criminal activity to conceal their activities from
detection by law enforcement authorities. I am familiar with the facts and circumstances of
the investigation from, among other things: (a) my personal participation in this
investigation, (b) reports made to me by other law enforcement authorities and (c) records
and documents obtained from queries of law enforcement and public information databases
and the issuance of grand jury subpoenas.

A. Background
2. The FBI is investigating a scheme involving the improper use of

campaign funds and the submission of false campaign disclosures to New York State

 

Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 3 of 13 PagelD #: 3

3
government authorities, namely the New York State Board of Elections (“NYSBOE”), to
conceal the improper use of the funds and to allow the scheme to continue undetected.

3, More specifically, as set forth herein, the investigation has revealed that

the defendant MARUF ALAM electronically submitted false campaign finance disclosure
reports (the “Disclosure Reports”) to the NYSBOE on behalf of a campaign committee (the
“Campaign Committee”). The Campaign Committee supported various campaigns of a
New York State Assemblyperson (the “Assemblyperson”). In multiple Disclosure Reports,
ALAM failed to disclose large cash withdrawals, checks written for his benefit and other
improper expenditures that he made from the Campaign Committee’s bank account (“the
Campaign Account”). These false Disclosure Reports were designed to conceal ALAM’s
fraud from the NYSBOE and to defraud contributors to the Campaign Committee.
B. The Defendant
4. Since in or about June 2008, the defendant MARUF ALAM has been
an employee of the New York State Assembly, employed in the office of the
Assemblyperson.” New York State payroll records identify ALAM’s home address as a
location in Brooklyn, New York (the “Brooklyn Residence”).
C. The Campaign Committee
5. The Campaign Committee is a campaign committee initially registered

with the NYSBOE on June 9, 2010, designed to support the Assemblyperson.

 

2 Payroll records and other correspondence obtained as part of the investigation reflect
that the defendant MARUF ALAM served in various capacities for the Assemblyperson,
including as “Chief of Staff.”

3 International travel records reflect that the defendant MARUF ALAM’s middle name
is “Mitu.” Based on the investigation, I am aware that ALAM often refers to himself as
“Mitu.”
Case 1:19-mj-00710-SJB Document1 Filed 08/07/19 Page 4 of 13 PagelD #: 4

6. NYSBOE records reflect a Gmail electronic mail account hosted by
Google, Inc., associated with the Campaign Committee (“Campaign Email Account 1”).
Campaign Email Account 1 was created on September 24, 2005 and subscribed to by the
defendant MARUF ALAM. The Campaign Committee further identified its mailing address
as ALAM’s Brooklyn Residence.

D. The Disclosure Reports

7. In connection with this investigation, I have consulted with NYSBOE
staff. They advised me that, pursuant to New York State law, the Campaign Committee was
required to make periodic filings with the NYSBOE in which, among other things, the
Campaign Committee was required to accurately disclose contributions received and
expenditures made by the Campaign Committee. Further, the Campaign Committee’s
obligation to make accurate disclosure filings is ongoing. Accordingly, to the extent the
Campaign Committee failed to make an accurate filing covering a certain period, the
Campaign Committee has a continuing obligation to amend its filings to correct any prior
inaccuracies. Failure to make such required disclosures could result in, among other things,
civil and criminal penalties.

8. On or about March 27, 2019, FBI agents interviewed the
Assemblyperson. The Assemblyperson stated, in sum, substance and part, that the
defendant MARUF ALAM acted as the “treasurer” for two campaign accounts, including the
Campaign Account, and that ALAM did so on a volunteer basis. The Assemblyperson
further indicated that ALAM was responsible for filing the Disclosure Reports for the

Campaign Committee. The Assemblyperson further stated that the Assemblyperson had not
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 5 of 13 PagelD #: 5

authorized ALAM (or anyone else) to withdraw approximately $80,000 in cash from the
Campaign Account between January 2012 and April 2018.

9. As part of the investigation, I have identified instances in which the
Campaign Committee electronically submitted Disclosure Reports to the NYSBOE via
Campaign Email Account 1 and via a second Gmail electronic mail account hosted by
Google, Inc. (“Campaign Email Account 2”):

a. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the six months prior to the filing was emailed from Campaign
Account 1 to the NYSBOE on or about January 18, 2012;

b. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the six months prior to the filing was emailed from Campaign
Account 1 to the NYSBOE on or about July 18, 2012;

c. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the 32 days prior to the 2012 general election was emailed from
Campaign Account 1 to the NYSBOE on or about October 16, 2012;

d. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the six months prior to the filing was emailed from Campaign
Account | to the NYSBOE on or about July 16, 2013;

e. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the period from January through July 2017 was emailed from
Campaign Account 2 to the NYSBOE on or about January 22, 2018;

f. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the six months prior to the filing was emailed from Campaign
Account 2 to the NYSBOE on or about January 22, 2018;°

 

4 Campaign Email Account 2 was créated on May 24, 2017. The “recovery email

address” associated with this account is Campaign Email Account 1. Based on my
communication with other law enforcement agents, I am aware that Google, Inc. does not
maintain computer servers for the “Gmail” email exchange in State of New York and thus
any email sent through Google’s Gmail system traveled interstate if sent to or from a location
in New York State.

5 The January 22, 2018 email attached two Disclosure Reports to the same transmission
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 6 of 13 PagelD #: 6

g. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the six months prior to the filing was emailed from Campaign
Account 2 to the NYSBOE on or about July 19, 2018;

h. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the 32 days prior to the 2018 general election was emailed from
Campaign Account 2 to the NYSBOE on or about December 4, 201 8:° and

i. A Disclosure Report for the Campaign Committee covering contributions and
expenses for the 27 days after the 2018 general election was emailed from
Campaign Account 2 to the NYSBOE on or about December 4, 2018.

9. Additionally, the Campaign Committee filed “Non Activity Reports” via an
electronic portal on or about January 21, 2014, January 19, 2017, December 4, 2018 and
January 23,2019. The NYSBOE system permits such reports to be filed by a representative
of the Campaign Committee using a personal identification number via a web-based portal
and does not require an email transmission.

10. Based on my investigation, I am aware that the Campaign Committee did not
file any required Disclosure Reports in 2015 or 2016. Similarly, I am also aware that the
Campaign Committee failed to file Disclosure Reports in July 2014 and failed to file required
Disclosure Reports either before or after the 2014 primary and general elections.’

E. The Campaign Bank Account

11. In connection with the investigation, I have reviewed bank records for the

Campaign Account, which was opened on or about June 7, 2010. Opening documents for

 

email.

§ The December 4, 2018 email attached two Disclosure Reports to the same
transmission email.

? NYSBOE staff has informed FBI agents that even where a campaign committee has
not received contributions or incurred expenses, it is required to file a “Statement of No
Activity.” Here, the Campaign Committee repeatedly failed to file any such report.
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 7 of 13 PagelD #: 7

the Campaign Account identify the Secretary Treasurer of the Campaign Committee as the
defendant “Mitu Maruf.”

12. In addition, the documents identified and the administrator of the Campaign
Account as Jane Doe No. 1, who is identified in NYSBOE filings as the Campaign
Committee’s “Treasurer.” On or about March 27, 2019, I was present at an interview of
Jane Doe No. | at the Brooklyn Residence. During the interview, Jane Doe No. 1 stated, in
sum, substance and part, that she had a familial relationship with MARUF ALAM and had
opened the Campaign Account at his request. She further stated that she had never used a
debit card associated with the Campaign Account and had not withdrawn funds at ALAM’s
request. Jane Doe No. 1 also stated that she had never engaged in political fundraising nor
had she done work for any political event. The address associated with the Campaign
Account is the defendant’s Brooklyn Residence. Records for the Campaign Account reflect
that a debit card associated with the Campaign Account was mailed to the defendant’s
Brooklyn Residence on or about May 15, 2018.

13. As part of the investigation, I have reviewed records for the Campaign
Account from approximately January 2012 through January 2019 and compared the
Disclosure Reports submitted to the NYSBOE with the Campaign Account records. As part
of this review, I have identified multiple contributions made to, and expenses incurred by,
the Campaign Committee. Based on this review, as well as my review of the Campaign
Committee’s Disclosure Reports to the NYSBOE, I have identified multiple instances in
which the Campaign Committee failed to accurately disclose to the NYSBOE both

contributions received and expenses incurred.
Case 1:19-mj-00710-SJB Document1 Filed 08/07/19 Page 8 of 13 PagelD #: 8

14. For example, between January 14, 2012 and October 1, 2012, the Campaign
Committee reported more than $5,700 in expenditures to the NYSB OE. The Campaign
Account records reflect that during that same period, the Campaign Committee actually
incurred more than $38,000 in expenditures, including more than $34,000 in cash
withdrawals. For example:

a. On January 18, 2012, the Campaign Committee filed a Disclosure Report that
disclosed $2,149.00 in campaign expenditures. The Campaign Committee
did not disclose more than $1,700 in ATM withdrawals reflected in the records
of the Campaign Account that occurred between January 1 and January 17,
2012 — including $560 of cash withdrawals made on January 17, 2012 — one
day before the Campaign Committee filing;*

b. On July 18, 2012, the Campaign Committee filed a Disclosure Report that
disclosed $5,295.13 in campaign expenditures between February and June
2012. The Campaign Committee did not disclose: (i) approximately $9,000
in ATM withdrawals reflected in the records for the Campaign Account that
occurred in March, April, May and June 2012; (ii) a $12,500 cash withdrawal
made on April 23, 2012; and (iii) an additional $1,500 in cash withdrawals
made in July 2012 — including multiple withdrawals less than a week before
the July filing;? and

c. On or about October 16, 2012, the Campaign Committee filed a Disclosure
Report for the 32 days prior to the 2012 general election that reported $497.56
in expenditures. The Campaign Committee did not disclose (i) approximately
$3,000 in ATM withdrawals in August and September 2012; (ii) a $7,000 cash
withdrawal on August 31, 2012; and (iii) $3,800 in ATM withdrawals in
October 2012, including a $400 withdrawal on or about October 15, 2012, the
day before the Campaign Committee filing was made.

 

8 These withdrawals were never disclosed in any subsequent Campaign Committee
Disclosure Report.
, These withdrawals were never disclosed in any subsequent Campaign Committee

Disclosure Report. Notably, the July 18, 2012 filing does identify an expenditure of $3,600
in “wages” paid to MARUF ALAM on May 20, 2012, and identifies an associated check
number. However, records from the Campaign Account show no such check or associated
check number. Additionally, checks in the amount of $3,800 and $3,700 were written to
MARUF ALAM (and cashed) from the Campaign Account on May 17, 2018 and January 15,
2019, respectively.
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 9 of 13 PagelD #: 9

15. Additionally, the Campaign Committee did not file a required Disclosure
Report covering the period immediately prior to and immediately after the 2012 general
election. Yet Campaign Account records for October and November 2012 reflect that the
Campaign Committee incurred approximately $5,000 in expenditures, including $4,950 in
cash withdrawals.

16. Asnoted above, the Campaign Committee filed a Disclosure Report on July
16, 2013. Campaign Account records reflect more than $3,000 in cash withdrawals between
January 1, 2013 and July 16, 2013, including $200 in cash withdrawals on July 8 and July 9,
2013. None of these cash withdrawals was reported on the Campaign Committee’s
Disclosure Filings.'° |

17. For calendar years 2014, 2015, 2016 and 2017, the Campaign Committee
reported no contributions and reported total expenditures of $5,520.00. Approximately
$2,000 expenses were reported in the Campaign Committee’s July 2017 Disclosure Report
and consisted of four contributions to other not-for-profit or campaign entities. An
additional $3,500 in expenditures paid on December 14, 2017 were reported in January 2018.

18. However, a review of the Campaign Account reflects that between January
2014 and December 2017 the Campaign Committee received more than $60,000 in

contributions and incurred more than $50,000 in expenditures. These expenses included

 

10 The Campaign Committee Disclosure Report submitted on July 16, 2013, also
identifies an April 25, 2013 payment to “Maruf Alam” for $3,700 in connection with a
“campaign website” and identifies the associated check number as Check 1032. A review of
the Campaign Account reflects that Check 1032 was cashed on or about July 30, 2013, in the
amount of $191.75, and made out to the Board of Elections. Further, a review of the
Campaign Account does not reflect any checks payable to the defendant MARUF ALAM in
2013, nor any checks in the amount of $3,700.
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 10 of 13 PagelD #: 10

10

substantial cash withdrawals, including more than $5,000 in withdrawals between July 2015
and January 2016 and more than $31,000 between July 2016 and June 2017. On or about
November 9, 2015 and November 13, 2015, Campaign Account records reflect that two
ATM withdrawals were made at two locations in China. Travel records reflect that the
defendant MARUF ALAM traveled to China from the United States on or about November
5, 2015, and returned to the United States on or about November 19, 2015.

19. In total, between January 2012 and January 2019, the Campaign Account
records reflect approximately $80,000 in cash withdrawals, none of which have been
reported to the NYSBOE. Additionally, on May 17, 2018, a check for $3,800 was written to
the defendant MARUF ALAM from the Campaign Account. A check for $3,700 was
written to ALAM from the Campaign Account on January 15, 2019. Neither payment was
reported to the NYSBOE on behalf of the Campaign Committee.

20. In connection with the investigation, ] have also reviewed the personal
checking account records of the defendant MARUF ALAM (the “Alam Account”), which
identify his address as the Brooklyn Residence.!! In connection with that review, I have
identified that ALAM regularly makes large cash deposits into the Alam Account that appear

inconsistent with his earnings as a New York State employee.'? For instance, in the three-

 

MN Records for the Alam Account reflect that the defendant MARUF ALAM was the
only authorized signatory for the Alam Account.

12 As part of the investigation, I have reviewed publicly available data that identifies
salaries for public employees in New York State. One website, www.seethroughny.net,
identifies the defendant MARUF ALAM’s employer as the New York State Assembly and
lists his annual salary from 2013 through 2018 as ranging from $21,431 (as a part time
employee in 2013), to a maximum of $48,388 (as a full time employee in 2018). As part of
the investigation, I have identified what appear to be regular payroll checks and/or direct
deposits in the Alam Account that appear to be ALAM’s regular salary and payroll records
Case 1:19-mj-00710-SJB Document1 Filed 08/07/19 Page 11 of 13 PagelD #: 11
11
month period between June and August 2016, I have identified more than $30,000 in cash
deposits into the Alam Account.
21. Additionally, I have identified multiple instances in which cash withdrawals
from the Campaign Account occurred on or around the same date as cash deposits into the

Alam Account. For example:

a. Onor about August 2, 2012, $500 was withdrawn from the Campaign Account
at a location in Brooklyn. On the same date, $460 in cash was deposited into
the Alam Account;'?

b. On or about April 16, 2013, $100 was withdrawn from the Campaign Account
at a location in Brooklyn. On the same date, at the same location, $60 in cash
was deposited into the Alam Account;

c. Onor about April 25, 2013, $200 was withdrawn from the Campaign Account
at a location in Brooklyn. On the same date, at the same location, $140 in
cash was deposited into the Alam Account;

d. On or about May 16, 2013, $200 was withdrawn from the Campaign Account
at a location in Brooklyn. On the same date, at the same location, $200 in
cash was deposited into the Alam Account;

e. On or about Sept. 22, 2015, a total of $800 in cash was withdrawn in two
separate withdrawals at separate Brooklyn locations from the Campaign
Account. On the same date, at one of those two locations, $550 was
deposited into the Alam Account;

f. On or about Sept. 27, 2016, $3,000 in cash was withdrawn from the Campaign
Account at a location in Brooklyn. On the same date, at the same location,
$2,710 in cash was deposited into the Alam Account;

g. On or about Feb. 5, 2017, $1,000 in cash was withdrawn, in two withdrawals,
from the Alam Account at a location in New York, New York. On the same
date, at the same location, $980 in cash was deposited into the Alam Account;
and

h. On or about April 2, 2017, $3,000 in was withdrawn from the Campaign
Account at a location in Brooklyn. On the same date, at the same location,
$2,000 in cash was deposited into the Alam Account.

 

obtained from the New York State Comptroller. The Alam Account records and the New
York State Comptroller’s records relating to ALAM are consistent with the publicly
available salary data for ALAM.

13 Records obtained for the Alam Account do not reflect where this withdrawal
occurred.
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 12 of 13 PagelD #: 12

12

F. Campaign Committee Donors

22. Additionally, as part of the investigation, I have reviewed email
communications in 2016 and 2017 in which the defendant MARUF ALAM was sent
electronic copies of flyer and/or other promotional literature for fundraisers for the Campaign
Committee to review. These promotional materials indicated that the events were to support
the Assemblyperson and that checks written at such events should be made to the Campaign
Committee in the care of ALAM. Based on the email communications I reviewed, I further
believe that ALAM caused these flyers to be transmitted to potential donors to the Campaign
Committee.

23. Further, as part of the investigation, FBI agents have interviewed four
individuals (the “Donors”) who donated or who work for entities that donated to the
Campaign Committee in 2018.

24. In each instance, the Donors believed that his or her contribution to the
Campaign Committee were being used to support the Assemblyperson’s campaign. Further,
each of the Donors indicated that had he or she been informed that his or her donation was
being used to fund any individual’s personal expenses, he or she would not have made the
contribution to the Campaign Committee.

25, Based on the foregoing, I believe that there is probable cause to believe that
in or about and between January 2012 and January 2019, both dates being approximate and
inclusive, within the Eastern District of New York and elsewhere, the defendant MARUF
ALAM, also known as “Mitu Maruf,” did knowingly and intentionally devise a scheme and
artifice to defraud the Campaign Committee and contributors thereto, and to obtain money

and property from them by means of one or more materially false and fraudulent pretenses,
Case 1:19-mj-00710-SJB Document 1 Filed 08/07/19 Page 13 of 13 PagelD #: 13

13

representations and promises, and for the purpose of executing such scheme and artifice, did
transmit and cause to be transmitted, by means of wire communications in interstate
commerce, writings, to wit: electronic mail messages sent via interstate wire transmissions to
the NYSBOE attaching false Campaign Committee Disclosure Reports.

WHEREFORE, your deponent respectfully requests that an arrest warrant be
issued for the defendant MARUF ALAM, so that he may be dealt with according to law. |
further request that this affidavit and the arrest warrant be filed under seal as disclosure of
this application would give the target of the investigation an opportunity to flee from or

evade prosecution.

JA ~

MATZAEW BRIGHAM
Spetial Agent, Federal Bureau of Investigation

Sworn to before me this
at” day of August, 2019

 

THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
